DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1-2, 4, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Krug et al (US 2007/0146132) in view of Struye et al (6,271,528).
4. 	As to claim 1, Krug et al disclose (fig. 2) an optical coupling apparatus (18), comprising: a monochromatic light source (20), configured to emit monochromatic light (24); a monochromatic light photodetector (28), configured to receive the monochromatic light (24); and a monochromatic light transmission medium (22), wherein at least a portion of the monochromatic light transmission medium (22) is disposed between the monochromatic light source (20) and the monochromatic light photodetector (28), and the monochromatic light (24) is transmitted to the monochromatic light photodetector (28) via the monochromatic light transmission medium (22), (paragraph [0032]). Krug et al fail to disclose wherein a wavelength of the monochromatic light is shorter than a wavelength of infrared light. Struye et al disclose wherein a wavelength (467 nm) of the monochromatic light (blue light) is shorter than a wavelength (850 nm) of infrared light (infrared light), (see column 12, lines 1-5). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Krug et al to include wherein a wavelength of the monochromatic light is shorter than a wavelength of infrared light as taught by Struye et al in order to ensure a good collection efficiency together with a larger readout area for the monochromatic detector.
5. 	As to claim 2, Krug et al disclose (fig. 2) the optical coupling apparatus (18) comprising the monochromatic light (24), (paragraph [0032]). Krug et al fail to disclose the monochromatic light is blue light, and the monochromatic light source is a blue light source. Struye et al disclose the monochromatic light (blue light) and the monochromatic light source is a blue light source (LED emitting blue light), (column 12, lines 1-5). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Krug et al to include wherein the monochromatic light is blue light and the light source is a blue light source as taught by Struye et al in order to ensure a good collection efficiency together with a larger readout area for the monochromatic detector.
6. 	As to claim 4, Krug et al disclose (fig. 2) the optical coupling apparatus (18) wherein transmittance of the monochromatic light (24) in the monochromatic light transmission medium (22), wherein at least one light path from a light emitting surface of the monochromatic light source (20) to a receiving surface of the monochromatic light photodetector (28) is completely located in the monochromatic light transmission medium (22). Krug et al in view of Struye et al fail to disclose the monochromatic light transmission medium is greater than or equal to a predetermined transmittance threshold. However, Krug et al does disclose the measured light flux is compared against the expected level of light flux (threshold value) and a deviation from the threshold value may be detected, (paragraph [0032]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Krug et al in view of Struye et al to compare the monochromatic light transmitted medium to the threshold as taught by Krug et al to determine greater than or equal predetermined transmittance threshold resulting in a change in the light flux propagating in the transmitted medium. 
7. 	As to claim 10, Krug et al disclose (fig. 2) the optical coupling apparatus (18) wherein the monochromatic light source (12) is a monochromatic Light Emitting Diode (LED), (paragraph [0032]). 
8. 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Krug et al (US 2007/0146132) in view of Struye et al (6,271,528), and further in view of Brown et al (5,578,828).
9. 	As to claim 3, Krug et al disclose (fig. 2) the optical coupling apparatus (18) comprising the monochromatic light photodetector (28), (paragraph [0032]). Krug et al in view of Struye et al fail to disclose monochromatic photodetector is selected from a group consisting of a gallium nitride based blue light photodetector, a silicon carbide based blue light photodetector and a gallium aluminum nitride based blue light photodetector. Brown et al disclose monochromatic photodetector (silicon carbide photodiode) is selected from a group consisting of a silicon carbide (silicon carbide photodiode), (column 6, lines 40-52). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Krug et al in view of Struye et al to include monochromatic photodetector is selected from a group consisting of a silicon carbide photodiode as taught by Brown et al in order to take the form of a rugged and compact solid state device which is easy to install and to maintain.


10. 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Krug et al (US 2007/0146132) in view of Struye et al (6,271,528), and further in view of Mohseni et al (US 2020/0333245). 
11. 	As to claim 11, Krug et al disclose (fig. 2) the optical coupling apparatus (18) the monochromatic light (24), (paragraph [0032]). Krug et al in view of Struye et al fail to disclose monochromatic light is ultraviolet light and the monochromatic light source is an ultraviolet light source, or, the monochromatic light is purple light, and the monochromatic light source is a purple light source. Mohseni et al disclose (fig. 1) the monochromatic light (32) is ultraviolet light (ultraviolet light, UV), (paragraph [0102]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Krug et al in view of Struye et al to include the monochromatic light is ultraviolet light as taught by Mohseni et al in order to maximize optical penetration to allow different optical signals to be distinguished.
12. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Krug et al (US 2007/0146132) in view of Struye et al (6,271,528), in view of Mohseni et al (US 2020/0333245) and further in view of Brown et al (5,578,828).
13. 	As to claim 12, Krug et al disclose (fig. 2) the optical coupling apparatus (18) comprising the monochromatic light (24), (paragraph [0032]). Krug et al in view of Struye et al fail to disclose wherein: if the monochromatic light is ultraviolet light, the monochromatic light photodetector is selected from a group consisting of a gallium nitride based ultraviolet photodetector, a silicon carbide based ultraviolet photodetector and a gallium aluminum nitride based ultraviolet photodetector; or if the monochromatic light is purple light, the monochromatic light photodetector is selected from a group consisting of a gallium nitride based purple light photodetector, a silicon carbide based purple light photodetector and a gallium aluminum nitride based purple light photodetector. Mohseni et al disclose (fig. 1) the monochromatic light (32) is ultraviolet light (ultraviolet light, UV), (paragraph [0102]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Krug et al in view of Struye et al to include the monochromatic light is ultraviolet light as taught by Mohseni et al in order to maximize optical penetration to allow different optical signals to be distinguished. Krug et al in view of Struye et al, and in view of Mohseni et al fail to disclose the monochromatic light photodetector is selected from a group consisting of a gallium nitride based ultraviolet photodetector, a silicon carbide based ultraviolet photodetector and a gallium aluminum nitride based ultraviolet photodetector; or if the monochromatic light is purple light, the monochromatic light photodetector is selected from a group consisting of a gallium nitride based purple light photodetector, a silicon carbide based purple light photodetector and a gallium aluminum nitride based purple light photodetector. Brown et al disclose monochromatic photodetector (silicon carbide photodiode) is selected from a group consisting of a silicon carbide (silicon carbide photodiode), (column 6, lines 40-52). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Krug et al in view of Struye et al, in view of Mohseni et al to include monochromatic photodetector is selected from a group consisting of a silicon carbide photodiode as taught by Brown et al in order to take the form of a rugged and compact solid state device which is easy to install and to maintain.
14. 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Krug et al (US 2007/0146132) in view of Struye et al (6,271,528), and further in view of Shen et al (US 2017/0099474).
15.	As to claim 13, Krug et al disclose (fig. 2) the optical coupling apparatus (18) wherein the monochromatic light photodetector (28) is a quantum dot monochromatic light photodetector (28) configured to receive the monochromatic light. Krug et al in view of Struye et al fail to disclose a quantum dot monochromatic light photodetector. Shen et al disclose (fig. 4) a quantum dot monochromatic photodetector, (paragraph [0036]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Krug et al in view of Struye et al to include a quantum dot monochromatic light photodetector as taught by Shen et al in order to improve sensitivity, low light performance, and color reconstruction.
					Allowable Subject Matter
16. 	Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
17. 	The prior art of record fail to teach either singly or in combination wherein a permittivity of the monochromatic light transmission medium is greater than or equal to a first predetermined permittivity threshold, wherein the greater the ratio of a length to a diameter of the        monochromatic light transmission medium, the smaller the first predetermined permittivity threshold, wherein a reflection coefficient of the reflective material to the monochromatic light is greater than a predetermined reflection coefficient threshold, further comprising: a light source base having a concave portion, wherein a size of an opening of the concave portion is larger than a size of the bottom of the concave portion, wherein the monochromatic light source is arranged at the bottom of the concave portion, and a light emitting surface of the monochromatic light source faces the opening of the concave portion and wherein an inner surface of the concave portion comprises a metal reflective material.
Conclusion
18. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878 





/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878